


 HR 5995 ENR: GAO Civilian Task and Delivery Order Protest Authority Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5995

AN ACT
To strike the sunset on certain provisions relating to the authorized protest of a task or delivery order under section 4106 of title 41, United States Code.

 
1.Short titleThis Act may be cited as the GAO Civilian Task and Delivery Order Protest Authority Act of 2016. 2.OrdersSection 4106(f) of title 41, United States Code, is amended by striking paragraph (3).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
